

117 HR 4196 IH: Restore the Rights of Property Owners under the Eviction Moratorium Issued by the CDC Act of 2021
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4196IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Mr. Duncan (for himself, Mr. Keller, Mr. Norman, Mrs. Boebert, Mr. Steube, Mr. Budd, Mrs. Harshbarger, Mr. Weber of Texas, and Mr. Perry) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo nullify the order issued by the Centers for Disease Control and Prevention titled Temporary Halt in Residential Evictions To Prevent the Further Spread of COVID–19.1.Short titleThis Act may be cited as the Restore the Rights of Property Owners under the Eviction Moratorium Issued by the CDC Act of 2021. 2.Nullification of order halting residential evictions(a)In generalEffective beginning on July 1, 2021, the order issued by the Centers for Disease Control and Prevention under section 361 of the Public Health Service Act (42 U.S.C. 264), entitled Temporary Halt in Residential Evictions To Prevent the Further Spread of COVID–19 (85 Fed. Reg. 55292 (September 4, 2020)), including the extension of such order issued on March 31, 2021 (86 Fed. Reg. 16731), and any other extensions thereto, shall have no force or effect.(b)No reissued or new orderThe order nullified by subsection (a) may not be reissued in substantially the same form, and a new order that is substantially the same as such order may not be issued, unless the reissued or new order is specifically authorized by a law enacted after the date of enactment of this Act.